Citation Nr: 9919695	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guarantee 
indebtedness.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1974 to 
December 1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of Committee 
on Waivers and Compromises of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  In April 1984, the veteran and his wife purchased a 
mobile home using a home loan which was guaranteed by VA.  
The amount of the loan was $13,720.25.

2.  A notice of default and a notice of intention to 
foreclose were received by the VA.  The notice of default 
indicated that the first uncured default was on February 1, 
1987.

3.  The mobile home was repossessed.  It was noted to have a 
value of $7,944 in its condition at that time.  It was sold 
on August 10, 1988 for $1,800.  VA had guaranteed the loan in 
the amount of $6,860.13.

4.  Upon his divorce in April 1985 the veteran abandoned the 
property and left the state.

5.  The veteran's actions constituted bad faith. 


CONCLUSION OF LAW

The veteran's bad faith precludes consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.964, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A waiver of recovery of a debt may be authorized in a case in 
which collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 
1.964 (a)(2) (1998).  Indebtedness of the veteran shall be 
waived only when there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining the waiver.  38 C.F.R. § 
1.964(a)(2) (1998).

In April 1984, the veteran and his wife purchased a mobile 
home using a home loan which was guaranteed by the VA.  The 
amount of the loan was $13,720.25.  A notice of default and a 
notice of intention to foreclose were received by the VA.  
The notice of default indicated that the first uncured 
default was on February 1, 1987.  The mobile home was 
repossessed.  It was noted to have a value of $7,944 in its 
condition at that time.  It was sold on August 10, 1988 for 
$1,800.  Deducted from the sale amount was $120 for an 
appraisal, and a $373 pull-in fee.  The remaining $1,307 was 
applied against the outstanding debt, which was $13,814.73, 
resulting in a deficiency.

The record reveals that the veteran has contended that upon 
his divorce he left the state and sought work elsewhere.  He 
has reported that his wife was responsible, as per the 
divorce proceeding, for payments on the mobile home.  He was 
requested by the RO to provide documentation regarding this, 
and regarding his whereabouts from 1986 to 1988.  He provided 
two court documents which do no show any property settlement, 
and a single handwritten note he purports to be a "Petition 
for Disbursement", related to his divorce, which is dated in 
April 1985.  

He has further contended that he was on active duty, serving 
on a submarine during the years 1986 through 1988.  When 
asked to provide some documentation regarding this claim he 
did not respond.  

The Board concludes that the record shows that the veteran 
abandoned the property, by his own admission, upon his 
divorce.  He then left the state of Florida and failed to 
apprise either VA or the lender of his whereabouts.  In July 
1996, almost eight years after the sale of the mobile home 
after repossession, he has contacted VA and sought a waiver 
of his loan guarantee indebtedness.  The Board finds that the 
veteran's actions with regard to his obligations on this loan 
have constituted bad faith.  His bad faith is a bar to a 
waiver of recovery of loan guarantee indebtedness.


ORDER

Entitlement to waiver of loan guarantee indebtedness of 
$6,768.00 is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

